Citation Nr: 9910856	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  93-26 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967. 

By rating decision of January 1991, service connection for a 
heart disorder was denied by the Atlanta, Georgia Regional 
Office of the Department of Veterans Affairs (VA).  By letter 
dated on February 27, 1991, the RO notified the veteran only 
regarding its favorable determination of a pension claim, 
without notifying him regarding the denial of entitlement to 
service connection for a heart disorder.  The veteran did not 
appeal this decision.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 1993 from the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a heart disorder.  

The veteran is also noted to have filed claims for 
entitlement to service connection for service connection for 
"nerves" and a back disorder in his July 1990 application 
for compensation.  The Board notes that a rating decision 
denying service connection for a nervous disorder, diagnosed 
as organic brain syndrome was denied in a prior rating 
decision dated in October 1989, but there does not appear to 
be any notification of this denial associated with the claims 
file.  The claim regarding entitlement to service connection 
for a back disorder has yet to be addressed by the RO.  These 
matters are referred to the RO for further development, to 
include providing notification of the October 1989 rating 
decision denying service connection for a nervous disorder.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet .App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran contends in essence, that he is entitled to 
service connection for a heart disorder.  His representative 
contends that this matter should be considered on a de novo 
basis rather than based on new and material evidence due to 
the RO's apparent failure to notify the veteran of the 
original denial of service connection in January 1991.

Initially, the Board notes that due process considerations 
exist regarding this claim. As noted above, the RO denied 
entitlement to service connection for a heart disorder in 
January 1991.  In this same decision, the RO awarded a 
nonservice connected pension to the veteran.  By letter dated 
on February 27, 1991, the RO notified the veteran only 
regarding its determination of a pension claim, without 
notifying him regarding the denial of entitlement to service 
connection for the heart disorder.  

The claims file does not contain any letter notifying the 
veteran of the RO's initial denial of service connection of a 
heart disorder.  Absent evidence of any such notification, 
the Board finds that the veteran's claim has thus remained 
open since 1991.  The earliest evidence currently associated 
in the claims file is the August 31, 1993 notification letter 
stating that a prior final denial of service connection for a 
heart disorder exists, and that new and material evidence 
should be submitted.  The RO should attempt to locate and 
associate the notification of the January 1991 denial of 
service connection for a heart disorder with the claims 
folder.  If no such notification exists, then de novo review 
of the claim will be necessary. 

Notwithstanding the question surrounding whether this claim 
has been open since 1991, the Board finds that further 
development regarding this matter is warranted.  

The RO in the January 1991 denial, essentially determined 
that service medical records did not reveal any evidence 
suggestive of heart disease.  However, a review of the 
service medical records revealed a September 1965 treatment 
record showing complaints of pains in the chest when running, 
in conjunction with treatment for rhinitis.  Another service 
medical record from July 1966 included more complaints of 
chest pains on walking, said to limit his breathing because 
of the sharp pain.  The pains were said to be going on for 5 
to 6 months.  The impression at the time was usual heavy 
smoker's chest.  His service medical records are also 
significant for symptoms attributed to anxiety attacks, 
including a September 1965 record showing complaints of 
hyperventilation and tingling of the fingertips.  His 
separation examination of July 1967 did not note any apparent 
evidence of heart trouble, and his blood pressure was 138/86.

A letter dated November 1986 from a private physician 
indicated that the veteran had been treated since February 
1986 for complaints that included shortness of breath and 
weakness with work.  He had a pacemaker implanted in October 
1986.  His medical problems included complete heart block.

The report from an August 1990 VA examination revealed that 
the claims file had not been provided for review.  Complaints 
included intermittent chest pains and shortness of breath, 
for which he was noted to carry nitroglycerin.  A history of 
the pacemaker installation was given.  The diagnoses rendered 
during this examination included hypertension, systemic and 
suspect sick sinus node syndrome requiring permanent cardiac 
pacemaker.  

Also noted is a physician's letter dated in December 1994, 
which gives a history of the veteran having been treated by 
this particular physician from the late 1960's to the late 
1970's.  The physician stopped treating the veteran in the 
late 1970's when he left the area, and began treating him 
again in December 1994.  The most significant problem treated 
was hypertension.  This same physician submitted a letter in 
April 1995, essentially stating the same thing, except that 
he now recalled first treating the veteran in 1967.

The veteran is also noted to have been awarded Social 
Security benefits in 1992. Although the 1992 award letter is 
of record, the actual Social Security decision and the 
records relied upon are not presently associated with the 
claims file.  However, such records may be of significant 
probative value in determining whether service connection for 
the disabilities at issue may be granted.  As the United 
States Court of Appeals for Veterans Claims (formerly United 
States Court of Veterans Appeals) (Court) held in Lind v. 
Principi, 3 Vet. App. 493, 494 (1992), that the duty to 
assist requires the VA to attempt to obtain records from 
other Federal agencies, including the Social Security 
Administration (SSA), when the VA has notice of the existence 
of such records.  Thus, the RO must request complete copies 
of the SSA records utilized in awarding or denying the 
veteran disability benefits.  

Accordingly, in view of the above, further appellate 
consideration will be deferred and the case is REMANDED to 
the RO for the following:

1.  The RO should attempt to locate and 
associate with the claims file evidence 
that it provided the veteran with proper 
notification of its January 1991 denial 
of service connection for a heart 
disorder.  If such notification is 
located, the RO should then determine 
whether the veteran timely appealed the 
1991 decision within one year of the date 
of such notification.  If such 
notification is not located, or if the 
veteran is shown to have timely appealed 
the May 1991 decision, then the RO is 
instructed to proceed with review of the 
issue of entitlement to service 
connection for a heart disorder on a de 
novo basis rather than on the basis of 
whether new and material evidence has 
been submitted to reopen the claim.  

2.  The RO should request the Social 
Security Administration to furnish a copy 
of any administrative decision either 
granting or denying the veteran 
disability benefits, as well as any 
supporting documentation, to include all 
medical examination reports and treatment 
records.  All records obtained should be 
associated with the veteran's claims 
folder.  

3.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
cardiovascular disorders, not already 
associated with the claims file.  After 
securing the necessary release, the RO 
should obtain these records.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

4.  Following the above development, the 
RO should accord the veteran a VA 
cardiovascular examination, in order to 
ascertain, if possible, the relationship 
between the veteran's claimed 
disabilities, if found, and active 
service.  The claims folder should be 
provided the examiner(s) for review.  
Specifically, the examiner(s) is 
requested to express an opinion as to 
whether it is as likely as not that any 
cardiovascular disorder found is related 
to service, or was manifest to a 
compensable degree within one year of his 
August 1967 discharge.  All tests 
indicated, to include diagnostic and 
radiologic studies, are to be conducted 
at this time.  If these matters cannot be 
medically determined without resort to 
pure conjecture, this should be indicated 
on the examination report.

5.  Following completion of the above 
requested development, to the extent the 
benefits sought are not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case that contains any additional 
evidence, citations of applicable laws 
and regulations not previously provided, 
and the reasons and bases for the 
decision.  The veteran should be given 
the opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L .M BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









